Clark, J.:
The appellant’s case on appeal alone is sent up, but as it is further made to appear that it was served within the time allowed by law, and no exception thereto nor counter-case was served, it must be taken as the “ case on appeal.” Russell v. Davis, 99 N. C , 115; Simmons v. Andrews, 106 N. C., 201.
The only evidence before the Court, on the trial below, was the testimony of the plaintiff. Taking that to be true, while the hiring was by the year, it was also further agreed that either party could put an end to the contract at any time. Besides, the plaintiff quitted his employment for good legal cause.
Under these circumstances, it was error to instruct the ■jury that, “upon plaintiff’s own showing, he could not recover” upon a quantum meruit for services rendered.
It also appears that there was no implied or express contract that nothing was to be paid till the end of the year, but the reverse, and for that reason, also, the plaintiff could recover, as was held in Chamblee v. Baker, 95 N. C., 98.
Error.